Citation Nr: 1746684	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to nonservice connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Schizoaffective disorder, bipolar type is as likely as not related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for schizoaffective disorder, bipolar type are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for an acquired psychiatric disorder.  Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for an acquired psychiatric disorder.  To that end, the Veteran expressed that as the only Hispanic in his unit he was subjected to extended racial abuse from his fellow sailors and superiors.  According to the Veteran, he felt trapped in his situation and around this time he began to feel extremely anxious and nervous.  When he returned home from service, he stated that he immediately noticed a drastic change in himself.  He discussed how his marriage failed almost immediately due to his intense anger, outbursts and severe irritability, which continues to severely plague his interpersonal relationships with other people and his ability to maintain effective emotional relationships with others.  Within a short amount of time, he stated that he sought professional psychological help twice due to his condition.  The Veteran has presented credible testimony regarding his in service symptoms and discrimination.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  

During the March 2010 VA examination, the Veteran reported difficulties adjusting to service because he was the only Hispanic in his unit.  He expressed that he felt bullied and teased by some of his peers and felt stressed with the amount and quality of work (including cleaning floors).  The VA examiner opined that the Veteran's current mental condition was less likely as not caused by or result of military service.  The VA examiner reasoned that after leaving the military the Veteran had a very productive period where his attention, concentration, pace and persistence were good enough to complete 50 college credits.  In the meanwhile, the VA examiner noted that the Veteran's marijuana use increased to the level of dependence and that the current symptoms are most likely caused by continuation of marijuana abuse/dependence denial of illness non compliance with OSAC follow up treatment and refusal to take medications.  

In the October 2014 VA examination, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's disability was incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that the although the Veteran appeared credible when discussing his hallucinations post deployment and the reasons for not mentioning them while in service, the objective documentation does not indicate a likely onset of bipolar disorder, major depression or schizoaffective disorder while in service.  He stated that a note from May 2005 showed an unremarkable examination and normal thought content but mentioned domestic violence issues which was not specific to bipolar disorder, major depression or schizoaffective disorder.  It was further stated that a DOD note from 2007 was silent for depression or any other psychiatric symptoms.  The VA examiner found that, from available documentation, the onset of symptoms were consistent with schizoaffective disorder or bipolar disorder in 2009 which is three years post service.  

In November 2016, however, private examiner K.K. opined based on the Veteran's report of symptoms and his review of his entire claims file, it is at least as likely as not that the Veteran began experiencing a number of symptoms of schizoaffective disorder during his military service.  K.K. reasoned that as a result of the racial abuse the Veteran experienced in service, at the hands of his fellow servicemen and superiors, he began experiencing considerable problems with irritability, paranoid thinking, and anger which led to a number of interpersonal problems, repeated physical altercations, the end of his marriage and loss of regular contact with his son.  Alternatively, K.K. found that there is some indication of anger problems from childhood, and thus it is possible that he was in the prodromal phase of the illness even upon enlistment.  Even if this were the case, K.K. found that the Veteran's condition was at least as likely as not aggravated beyond its natural progression during military service.

The Board has been presented with positive and negative evidence regarding the etiology of the Veteran's acquired psychiatric disorder.  In weighing the positive and negative evidence of record, the Board finds in favor of the claim for service connection for an acquired psychiatric disorder.  Although his disability was not formally diagnosed in service, positive evidence has been submitted showing a link between the Veteran's service and his schizoaffective disorder, bipolar type.  The credible lay statements of record in conjunction with the medical opinion from K.K. place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for schizoaffective disorder, bipolar type is granted.


ORDER

Service connection for schizoaffective disorder, bipolar type is granted.  


REMAND

The Veteran appeals the denial of nonservice connected disability pension benefits.  In the June 2016 Statement of the Case, it was noted that the Veteran did not complete a VA Form 21-0517-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report.  As the requested information was not received, his claim was denied.  Since the June 2016 Statement of the Case, the Veteran has submitted the requested documents.  He did not, however, waive initial AOJ review of this evidence.  Therefore, a remand is necessary for the AOJ to initially review and consider this evidence.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any other appropriate development deemed necessary, readjudicate the issue of entitlement to nonservice connected disability pension benefits on the basis of the additional evidence of record, particularly the Improved Pension Eligibility Verification Report and medical expense report.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


